Citation Nr: 1532481	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  11-34 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for left hand carpal tunnel syndrome and left arm paresthesia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1986 to August 1994.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided sworn testimony in support of her appeal during a hearing before the undersigned Veterans Law Judge in May 2015; the hearing transcript has been associated with the file and has been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay; however, a remand is required in this case to ensure that there is a complete record upon which to decide claim, so that the Veteran is afforded every possible consideration.  

Although a VA opinion has been obtained in this case, the Board finds that the opinion of the 2010 VA examiner is inadequate and an addendum opinion must be obtained.  

The VA examiner opined that the Veteran's current left carpal tunnel syndrome is less likely than not related to her military service as the condition was not diagnosed during such service.  However, the Board notes that a condition does not need to be diagnosed in service to be service connected. 

On remand a new VA opinion should be obtained in which the examiner should discuss the June 1992 service treatment record in which the Veteran was noted to have tingling in her left arm with direct left axillary pressure.  The examiner should also discuss the 1993 nerve conduction study. 

The Board acknowledges receipt of a June 2015 letter by the Veteran's private physician discussing the Veteran's left carpal tunnel syndrome, but notes that the letter does not indicate that the physician had reviewed the Veteran's service treatment records, including the 1993 nerve conduction study. As such, it too appears inadequate.  On remand, however, the Veteran is certainly free to seek a supplemental private medical opinion.  

Therefore, the Board finds an addendum VA opinion is necessary as the current evidence is insufficient to decide the case.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the August 2010 VA examiner, or if not available another suitably qualified examiner, as to whether it is at least as likely as not that the Veteran's for left hand carpal tunnel syndrome and left arm paresthesia began in or was caused by service.  A new examination is not required unless the examiner deems one is necessary.

A complete rationale should be provided for all opinions rendered.  The examiner should specifically discuss the 1992 service treatment record regarding tingling in the Veteran's left arm and the 1993 nerve conduction study and whether these findings constitute early manifestations of carpal tunnel syndrome.  

2. Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




